    Case: 1:19-cr-00014 Document #: 88 Filed: 09/14/20 Page 1 of 5 PageID #:250




                                      IN THE
                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
          Plaintiff,                          )
                                              )
          vs.                                 )           No. 19 CR 14
                                              )               Judge Matthew F. Kennelly
LADERICK MURPHY,                              )
          Defendant.                          )

                  DEFENDANT'S PROPOSED VOIR DIRE QUESTIONS

       Now comes the defendant, LADERICK MURPHY, by and thru his Attorneys, KENT R.

CARLSON and BLAIRE C. DALTON, and respectfully request this Honorable Court to

supplement its interview of the prospective jurors with the following questions:

       1. Have you read or heard anything about this case before today? If so what, where and

when? Will this prevent you from being a fair and impartial juror in this case.

       2. Have you or any close friend or relative ever worked for any governmental agency? If

so, who and what governmental agency and in what capacity?

       3. Have you or any close friend or relative ever worked for any law enforcement agency?

If so, who and what law enforcement agency, what is that persons job responsibilities, and have

you ever discussed law enforcement matters with him/her?
     Case: 1:19-cr-00014 Document #: 88 Filed: 09/14/20 Page 2 of 5 PageID #:251




       4. Do you have any close friends or relatives that are judges, Assistant States Attorneys,

Assistant United States Attorneys, or criminal defense lawyers? If so, who, which position,

where are they engaged, and have you ever discussed their legal experiences with him/her?

       5. Agents of the Chicago Police Department and Bureau of Alcohol Tobacco Firearms

and Explosives will be witnesses in this case. Will you give the testimony of these witnesses any

more or less weight merely because they are law enforcement officers?

       6. What clubs, groups or organizations are you, or any member of your household

associated with?

       7. What newspapers, magazines, publications, and type of books do you or any member

of your household read or subscribe to?

       8. What television, radio and podcast programs do you and members of your household

watch or listen to on a regular basis?

       9. What Internet websites do you visit on a regular basis?

       10. What websites, social media sites, radio stations, podcasts, magazines, newspapers, or

television programs do you receive your news?

       11. Do you have any physical problems, including but not limited to, eyesight, hearing,

headaches, back problems that might interfere with your services as a juror? If so, please explain.

       12. Have you ever served in the armed services? If so, which branch, rank and M.O.S.?

       13. Have you or any member of your family ever owned any firearm(s)? If so, what type

of firearm(s), where did you keep the firearm(s), and what was your purpose in owning/using

said firearm(s)?

       14. Do you have any special knowledge of guns, weapons, or ballistics? If so, elaborate.
     Case: 1:19-cr-00014 Document #: 88 Filed: 09/14/20 Page 3 of 5 PageID #:252




       15. Do you have any strong feelings about the possession, sale and use of firearms,

specifically handguns and how we should be dealing with the handgun problem in this country?

Will this prevent you from being a fair and impartial juror in this case.

       16. Have you, or any close friend or relative ever been charged with a crime? If so, who,

when, what crime and disposition of case. Has this experience left you with any strong feelings

about people who are charged with crimes, the criminal justice system, law enforcement or

attorneys? Will this prevent you from being a fair and impartial juror in this case?

       17. Have you, or any close friend or relative ever been a victim of a crime? If so, who,

when, what crime, was the offender charged, and the disposition of case. Has this experience left

you with any strong feelings about people who are charged with crimes, the criminal justice

system, law enforcement or attorneys? Will this prevent you from being a fair and impartial juror

in this case?18. Have you, or any close friend or relative ever been a witness to a crime? If so,

who, when, what crime and disposition of case. Has this experience left you with any strong

feelings about people who are charged with crimes, the criminal justice system, law enforcement

or attorneys?

       19. Have you, or any close friend or relative ever been a party to a lawsuit? If so, who,

when, what type of case and what was the disposition of the case. Will this prevent you from

being a fair and impartial juror in this case?

       20. Have you ever served on either a grand or petit jury? If so, which type of jury, when,

where, what type of case, was a verdict reached?

       21. Do you have any personal, moral, or religious beliefs or opinions which would

influence or affect your ability to follow the law as explained to you by the judge and render a

fair and impartial verdict based solely on the evidence?
     Case: 1:19-cr-00014 Document #: 88 Filed: 09/14/20 Page 4 of 5 PageID #:253




       22. Do you understand and will you follow the legal principles that a defendant is

presumed innocent of the charges against him; that a defendant is not required to prove his

innocence; and it is the government which must prove his guilt beyond a reasonable doubt?

       23. Do you understand, and will you follow the legal principles that you must judge the

testimony of the defendant in the same way that you judge the testimony of any other witness?

       24. Do you understand and will you follow the legal principles that a defendant has a

constitutional right not to testify on his own behalf or present any evidence at all and that you

may not hold that fact against him?

       25. Do you believe that an innocent person can be accused of a crime and placed on trial?

       26. Is there any aspect of this case that causes you to feel that you might not be able to

deliver a verdict based solely upon the evidence?

       27. Is there any aspect of jury service at this time during the COVID-19 pandemic that

causes you to feel that you might not be able to deliver a verdict based solely upon the evidence?

       28. Was there any question of another prospective juror to which you might have wanted

to respond in any fashion?



                                      Respectfully submitted,

                                      s/Kent R. Carlson
                           KENT R. CARLSON & ASSOCIATES P.C.
                              53 W. Jackson Blvd. - Suite 1544
                                     Chicago, Il. 60604
                                       (312) 663-9601
                                 kentrcarlson@sbcglobal.net
    Case: 1:19-cr-00014 Document #: 88 Filed: 09/14/20 Page 5 of 5 PageID #:254




                               CERTIFICATE OF SERVICE

       The undersigned, hereby certifies that the following document:

                   DEFENDANT’S PROPOSED VOIR DIRE QUESTIONS

Was served on September 14, 2020, in accordance with Fed. R. Crim. P. 49, Local Rule 5.5 and
the General Order on Electric Case Filing (ECF), pursuant to the District Court’s system as to
ECF filers.


                                    s/Kent R. Carlson
                         KENT R. CARLSON & ASSOCIATES P.C.
                            53 W. Jackson Blvd. - Suite 1544
                                   Chicago, Il. 60604
                                     (312) 663-9601
                               kentrcarlson@sbcglobal.net
